Citation Nr: 0424079	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-25 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for osteoarthritis of 
the lumbar spine, claimed as the residual of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The appellant's verified periods of active military service 
are October 1962 to May 1966; August 7, 1990 to August 16, 
1990; December 15, 1990; and December 20, 1990 to May 15, 
1991.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeals from the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).  

In April 2003 the appellant raised a claim for entitlement to 
service connection for acoustic neuroma.  This issue has not 
been adjudicated by the RO and is not properly before the 
Board at this time.  This issue is referred to the RO for 
action deemed appropriate, to include adjudication of the 
issue.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

The appellant's bilateral hearing loss is manifested by Level 
I hearing acuity on the right, and Level XI hearing acuity on 
the left.


CONCLUSION OF LAW
The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss for have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the appellant the required 
notice with respect to the claim for service connection for 
hearing loss in a letter dated November 2002.  Upon the grant 
of service connection, the appellant disagreed with the 
initial disability rating.  However, 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate this newly raised issue.  
VAOPGCPREC 8-2003; 69 Fed. Reg. 25180 (2004).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim for an increased rating for 
his service-connected bilateral hearing loss.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2003).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In the present case the 
veteran has disagreed with the initial disability evaluation 
assigned.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999) 

In July 2002 the appellant filed a claim for service 
connection for bilateral hearing loss based on noise exposure 
during service.  In March 2003 the RO granted service 
connection for bilateral hearing loss at a 10 percent 
disability evaluation, effective July 2002.  The appellant 
claims that his service-connected bilateral hearing loss 
warrants a disability rating in excess of 10 percent. 

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

The only VA audiological evaluation of the appellant which is 
adequate for rating purposes was conducted in November 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
25
50
LEFT

90
80
75
75

The average pure tone decibel loss at the above frequencies 
was 25 decibels on the right ear and 80 decibels on the left 
ear.  Speech audiometry revealed speech recognition scores of 
92 percent in the right ear and 24 percent in the left ear.  
These findings result in a corresponding designation of Level 
I hearing acuity in the right ear and Level XI hearing acuity 
in the left ear.  Pursuant to these findings, a 10 percent 
disability evaluation is warranted.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The examiner noted that the appellant 
was recently diagnosed with a left sided brain tumor which 
was pressing on the left auditory nerve resulting in an 
increased level of hearing loss on this side.  The examiner's 
opinion was that the brain tumor was not related to active 
service, but that the appellant did have an underlying 
sensorineural hearing loss which was related to service.  The 
Board is unable to determine the amount of hearing loss 
caused by the service-connected hearing loss in relation to 
the nonservice-connected brain tumor.  

The rating criteria provide for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  While the appellant's test results on the left ear 
meet the requirements of 38 C.F.R. § 4.86(a) as the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) equal 55 decibels or more, the 
results for the right ear do not meet these requirements.  38 
C.F.R. § 4.86(a).  Splitting the evaluations using Table VI 
for the right ear and Table VIA for the left ear, 
designations of hearing loss become Level I hearing acuity on 
the right ear and Level VII acuity on the left.  However, 
this interpretation is less favorable to the appellant and 
would result in a noncompensable (0%) disability evaluation.  

The evidence of record reveals that the service-connected 
bilateral hearing loss is manifested by Level I hearing in 
the right ear and Level XI hearing in the left ear.  These 
results do not warrant the assignment of a disability rating 
in excess of 10 percent.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  After a thorough review of the evidence of record, 
the Board finds that the criteria for an increased rating in 
excess of 10 percent for the veteran's bilateral hearing loss 
have not been met.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability evaluation in excess of 10 percent for 
bilateral hearing loss is denied.


REMAND

In July 2002 the appellant filed his claim for service 
connection for the residuals of a low back injury.  In his 
claim he indicated that he injured his low back in October or 
November 1990.  He also indicated that "I was active duty 
12-28-90 to 12-15-94 for service in both Desert Shield to 
Desert Storm."  As noted in the Introduction above, the 
documents of record at present verify that, during the period 
in question, the veteran had active military service from 
August 7, 1990 to August 16, 1990; December 15, 1990; and 
December 20, 1990 to May 15, 1991.  The evidence of record 
does not reveal that the veteran was on active service in 
October and November 1990, nor does it show any active 
service after May 1991.  A National Guard discharge form if 
of record showing discharge in October 1993, but this is from 
National Guard service and does not indicate any specific 
periods of active military service.  

Upon review of the claims file the Board finds that of the 
appellant's periods of service have not been verified with 
the service department.  The RO must verify all of the 
periods of service claimed by the appellant.  VA's duty to 
assist is heightened when records are in the control of a 
government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

As noted above, the appellant asserts that he was on active 
duty from "12-28-90 to 12-15-94 for service in both Desert 
Shield to Desert Storm."  Review of the his service medical 
records reveal that they stop around December 1990.  Once 
verification of the veteran's service dates has been made, 
the RO should make a request for the appellant's service 
medical records for any additional verified periods of 
service.  

Accordingly, this issue is remanded to the RO for the 
following development:

1.  The RO should contact the Service 
Department, the National Personnel Records 
Center (NPRC), or other appropriate 
records depository and verify all of the 
appellant's periods of military service.  
Specifically, the RO should request 
verification of any periods of active 
duty, active duty for training, and 
inactive duty training for the period of 
time from August to December 1990.  The RO 
should also request verification of the 
veteran's service from May 1991 to 
December 1994, to include all periods of 
active duty, active duty for training, and 
inactive duty training.  


2. The RO should request from the 
appropriate records depository any 
additional service medical records which 
may exist for any verified periods of 
service from 1990 to 1994.

3.  The RO should contact the appellant 
and request that he provide a written 
statement which describes in detail the 
back injury he alleges occurred during 
service, to indicate the specific period 
of time when the injury occurred.  

4. The appellant should be asked to 
provide a list containing the names of all 
health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
low back disability since 19901.  
Subsequently, and after securing the 
proper authorizations where necessary, the 
RO should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained should be made part 
of the file.  

5.  If, and only if, after the above 
action, the RO determines that additional 
development is required, to include as 
required under the VCAA, such as 
scheduling the appellant for another VA 
examination, then the appropriate action 
should be taken.  

6.  Thereafter, the RO should readjudicate 
the appellant's claim for service 
connection for a low back disorder.  In 
this regard the RO should specifically 
review the lay statement submitted in 
October 2003 which has not yet been 
considered by the RO.  If the benefit on 
appeal remains denied, a supplemental 
statement of the case should be issued, 
and the appellant and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



